Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 1-16 are pending in this application. This application is a national stage entry of PCT/EP2019/054321, filled on 04/10/2019 claims foreign priority to EP 18158382.4, filed on 02/23/2018 in Europe.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
Claim 8 is objected to because of the following informalities: there are two “as” in line 2 before “catechins”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bell et al. (WO 016/146144 A1), or alternatively, evidenced by Valencia-Avilés (Antioxidant Properties of Polyphenolic Extracts from Quercus Laurina, Quercus Crassifolia, and Quercus Scytophylla Bark, https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6071044/pdf/antioxidants-07-00081.pdf), Altiok (Production of Proanthocyanidins from Grape Seeds, https://core.ac.uk/download/pdf/324140368.pdf), Chacko et al. (Beneficial effects of green tea: A literature review, https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2855614/pdf/1749-8546-5-13.pdf), and Henning (Catechin Content of 18 Teas and a Green Tea Extract Supplement Correlates With the Antioxidant Capacity, https://seanol.com.br/site/artigos/8.pdf).
Bell et al. teach a method of protecting skin from damages resulted from exposure to sunlight (including the claimed 400-495 nm light in claim 2 and 400-495 nm in claim 3), including skin aging (abstract, 1st 3 paragraphs on page 1 and 1st paragraph on page 2), comprising applying to skin (claim 18) a cosmetic composition comprising 0.01-5% by weight of at least two antioxidant plant polyphenolic agents (2nd paragraph on page 2) including extracts from green tea, grape, including grape seed (vitis vinifera), and oak (3 full paragraphs on page 4 and the paragraph bridges page 4 and 5).
Bell et al. do not specify purity of specific components in the oak extract (polyphenol) in claim 6; in grape seed extract (proanthocyanidin and monomer) calculated by Folin method expressed as catechins in claim 8; and in green tea extract (polyphenol calculated by Folin method expressed as catechins and catechin expressed as epicatechin-3-O-gallate) in claim 10.
This deficiency is cured by the rationale that mere purity of a product, by itself, does not render the product unobvious and it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. Please refer to MPEP 2144.04 VII:

Factors to be considered in determining whether a purified form of an old product is obvious over the prior art include whether the claimed chemical compound or composition has the same utility as closely related materials in the prior art, and whether the prior art suggests the particular form or structure of the claimed material or suitable methods of obtaining that form or structure. In re Cofer, 354 F.2d 664, 148 USPQ 268 (CCPA 1966) (Claims to the free-flowing crystalline form of a compound were held unobvious over references disclosing the viscous liquid form of the same compound because the prior art of record did not suggest the claimed compound in crystalline form or how to obtain such crystals.). 
Alternatively, according to Valencia-Avilés polyphenol content in oak extract is 474±44 mg/g (47.4±44% by weight) (abstract and table 2); 
Altiok proanthocyanidin and monomer contents in GNC grape seed extract are 94.1% by weight (page 39) (proanthocyanidin expressed as catechin equivalent would be a little more than 94.1% by weight since condensation of catechin monomers to proanthocyanidin results in losing 2 H atoms for each bond formed) and 5.79% by weight (3.18%+2.61%) (table 4.2 on page 40), respectively; 
Chacko et al. polyphenol (known as catechins, the paragraph bridges left and right column on page 2) content in green tea extract is 45-95% by weight (table 1 on page 2), and Henning total catechin content in green tea extract is 584.8 mg/g (the content of catechins is calculated to be 59.66% by weight expressed as epicatechin-3-O-gallate (ECG) based on MW of EGC being 306.3, catechin and EC being 290.3, EGCG and GCG being 458.4, and ECG and CG being 442.4: 21.7*(442/306) + 33.1*(442/290) +  436*(442/458) +  94*(442/442) = 596.56 mg/g).

This deficiency is cured by the rationale that a prima facie case of obviousness typically exists when the range of a claimed composition overlaps with or lies inside the range disclosed in the prior art, such as in the instant rejection. 
The claimed range of oak extract is 0.01-5% by weight and the range of oak extract taught in the prior art is <5% by weight and therefor, overlaps with the claimed range.
The claimed range of grape seed extract is 0.01-5% by weight and the range of grape seed extract taught in the prior art is <5% by weight and therefor, overlaps with the claimed range.
The claimed ranges of green tea extract is 0.01-5%, 0.05-1%, 0.25%, and 0.1% by weight and the range of green tea extract taught in the prior art is <5% by weight and therefor, overlaps with and includes the claimed ranges.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HONG YU/
Primary Examiner, Art Unit 1612